9/6/2019 sunbiz.org - Florida Department of State

DIVISION OF CORPORATIONS

\y

j myst gad
7 Divs HOM Of
————

ZONE ConroLxations

;

om
Nyt

an opfterad Jitete if Phogicdes wefisite

an

 

Previous on List NextonList Return to List ‘Fictitious Name Search

Eiling History Submit

 

 

Fictitious Name Detail
Fictitious Name

COMMAND ARMS ACCESSORIES

Filing Information
Registration Number G15000094519

Status ACTIVE
Filed Date 09/15/2015
Expiration Date 12/31/2020
Current Owners 1

County BROWARD
Total Pages 2

Events Filed 1

FEWV/EIN Number XX-XXXXXXX

Mailing Address
3901 NE 12TH AVE STE 200
POMPANO BEACH, FL 33064

Owner Information

ME TECHNOLOGY INC

3901 NE 12TH AVE STE 200
POMPANO BEACH, FL 33064
FEI/EIN Number: XX-XXXXXXX
Document Number: F15000003965

Document Images

09/15/2015 - REGISTRATION View image in PDF format
07/30/2019 -- CHANGE NAME/ADpREss | “lew Image in PDF format

 

 

 

 

Previous on List NextonList Return to List ‘Fictitious Name Search

Filing History

 

 

Florida Department of State, Division of Corporations

dos.sunbiz.org/scripts/ficidet.exe?action=DETREG&docnum=G1 500009451 9&rdocnum=G1 5000094519

1/1
Section 1

Section 2

Section 3

Section 4

APPLICATION FOR REGISTRATION OF FICTITIOUS NAME

Note: Acknowledgements/certificates will be sent to the address in Section 1 only.

 

Y
t ' 8

4, Command Arms Accessories
Fictitious Name to be Registered (see instructions if name includes “Corp” or “Inc’)

ME Technology Inc

 

 

William Leigh Dr
Mailing Address of Business
Tullytown, PA 19007
City State Zip Code

3. Florida County of principal place of business: Broward

 

 

 

  

JL SOc yy
WV 1E"15--Di 004-023 aR

 

(see instructions if more than one county)

FEI Number: XX-XXXXXXX This space for office use only

 

 

 

A. Owner(s) of Fictitious Name If Individual(s): (Use an attachment if necessary):

 

 

 

 

 

 

1. 2.
Last First MA. Last First Md
Address Address
City State Zip Code City State Zip Code

B. Owner(s) of Fictitious Name If other than an individual: (Use attachment if necessary):

 

 

 

 

 

 

 

 

4. ME Technology Inc. (Florida) 2.
Entity Name Entity Name
3901 NE 12th Ave Suite 200
Address : Addrass
Pompano Beach, FL 33064
City State Zip Code City State Zip Code
Florida Document Number 15000003965 Florida Document Number
FEI Number: 26-07532800 FE! Number:
CJ Applied for C) Not Applicable CJ Applied for [J Not Applicable

 

 

| the undersigned, being an owner in the above fictitious name, certify that the information indicated on this form is true and accurate. in accordance with
Section 865.09, F.S., | further certify that the fictitious name to be registered has been advertised at least once in a newspaper as defined in chapter
50, Florida Statutes, in the county where the principal place of business is located. | understand that the signature below shall have the same legal
effect as if made under oath and | am aware that false information submitted in a document to the’ Department of State constitutes a third degree

felony as,pfovided fopin 3, 817/155/6-S"
fo Ud i id 09/11/2015 jay@commandarms.com
SP of Ownein Sectién 1 Date E-mail addrass: (fo be used for future renewal notification)
u 215 696-1500

 

Phone ‘Number:
Z

 

 

FOR CANCELLATION COMPLETE SECTION 4 ONLY:
FOR FICTITIOUS NAME OR OWNERSHIP CHANGE COMPLETE SECTIONS 4 THROUGH 4:

| (we) the undersigned, hereby cancel the fictitious name

 

, which was registered on and was assigned

 

registration number

 

 

 

Signature of Owner of Registration being Cancelled Date Signature of Owner of Registration being Cancelled Date

 

Mark the applicable boxes Certificate of Status — $10 CQ Certified Copy — $30
NON-REFUNDABLE PROCESSING FEE: $50 |
‘SEP 1.5 2015

R. HUNT

CR4E001 (8/15)

 
